289 S.E.2d 105 (1982)
Leslie Goodman FLIEHR
v.
Richard M. FLIEHR.
No. 8126DC570.
Court of Appeals of North Carolina.
March 16, 1982.
Michael S. Shulimson, Charlotte, and Marvin Schiller, Raleigh, for plaintiff-appellee.
Mraz & Michael by Mark A. Michael, Charlotte, for defendant-appellant.
ARNOLD, Judge.
We hold that this appeal must be dismissed as interlocutory according to this Court's holding in Stephenson v. Stephenson, 55 N.C.App. 250, 285 S.E.2d 281 (1981).
*106 In this case, unlike that in Stephenson, the child support order is not designated pendente lite by the court. However, we conclude that the policy articulated in Stephenson will be largely defeated if we permit appeals of right from child support orders entered in conjunction with orders for alimony pendente lite. As we stated in Stephenson, the backlog of appeals awaiting review by this Court is now so great that usually the only feasible purpose for pursuing appeals from temporary support orders is to delay execution of the orders. It is our intent to eliminate use of this court to achieve this unacceptable purpose. We conclude, therefore, that orders for child support which are entered in conjunction with orders awarding alimony pendente lite are not appealable until entry of a final order on the plaintiff's claim for permanent alimony. To hold otherwise, moreover, would allow appeal from an order which adjudicates fewer than all claims in violation of G.S. 1A-1, Rule 54(b). The order therefore is not subject to review by appeal and is
Dismissed.
CLARK and WHICHARD, JJ., concur.